Citation Nr: 0008253	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to May 1995.

This appeal arose from a July 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran and his representative were 
informed through a March 1999 supplemental statement of the 
case of the continued denial of the claims.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a hearing loss, GERD or a heart condition 
which can be related to his period of service.


CONCLUSION OF LAW

The veteran's claims for service connection for a hearing 
loss, GERD and a heart condition are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).


FACTS

Hearing loss

A review of the veteran's service medical records included an 
entrance examination performed in December 1978.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
0
LEFT
5
5
5
0
0

He also displayed a puretone threshold of 15 dB on the right 
and 5 dB on the left at 6,000 hertz. 

On May 25, 1984, he denied exposure to noise hazards except 
for occasional short-term flight line duty.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
5
LEFT
15
15
20
15
25

He also displayed a puretone threshold of 5 dB on the right 
and 45 dB on the left at 6,000 hertz.  On June 25, 1984, it 
was commented that the May audiogram had shown the presence 
of a high frequency hearing loss at 6,000 hertz on the left.

A Periodic examination conducted on December 18, 1985 include 
an audiogram.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
5
5
15
25
15

He also displayed a puretone threshold of 15 dB on the right 
and 40 dB on the left at 6,000 hertz.

A Periodic examination conducted on January 4, 1994 include 
an audiogram.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
5
5
10
10
10

He also displayed a puretone threshold of 5 dB on the right 
and 50 dB on the left at 6,000 hertz.

The veteran was examined by VA in June 1995.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
5
LEFT
10
10
20
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  A VA outpatient treatment record from 
February 11, 1999 showed a high frequency hearing loss at 
6,000 to 8,000 hertz.


Stomach condition (diagnosed as GERD)

A review of the service medical records included a normal 
entrance examination conducted in December 1978.  On December 
10, 1979, he complained of stomach pain after receiving 
typhoid and polio shots.  He reported having had only 
breakfast that day.  He denied diarrhea and constipation and 
indicated that the pain was dull and intermittent.  There was 
also no nausea or vomiting.  His abdomen was soft, without 
masses and normal bowel sounds.  There was no pain on 
palpation.  The assessment was upset stomach (hungry?).  On 
April 29, 1984, he reported experiencing severe abdominal 
cramps and diarrhea.  There were no masses or tenderness.  
The assessment was "UGE" with diarrhea.  On June 19, 1984, 
he again reported having stomach pains in the left lower 
quadrant, described as sharp and non-radiating.  The 
diagnosis was acute gastroenteritis.  Periodic examinations 
performed in December 1985 and January 1994 were negative.

The veteran was examined by VA in June 1995.  His digestive 
system was within normal limits.

VA outpatient treatment records developed between May 1998 
and February 1999 revealed his complaints of GERD on November 
16, 1998, which he indicated had been present for the past 
two years.  An upper gastrointestinal series showed 
moderate/severe GERD, a small hiatal hernia and possible mild 
gastric paresis.  A January 1999 EGD revealed Grade III 
esophagitis.


Heart condition

The veteran's service medical records showed that his heart 
was normal at the time of the December 1978 entrance 
examination.  On April 18, 1983, he was referred from the 
blood bank for an irregular pulse rate.  He had no complaints 
and reported no illnesses.  His heart displayed a regular 
sinus rhythm with an occasional skip.  An EKG was normal.  
The assessment was normal examination.  Periodic examinations 
performed in December 1985 and January 1994 were within 
normal limits.

The veteran was examined by VA in June 1995.  His heart 
displayed a normal sinus rhythm.  No heart condition was 
diagnosed.

VA outpatient treatment records developed between May 1998 
and July 1999, showed that he was seen on May 21, 1998 for a 
systolic murmur following Phen-Fen usage.  An echocardiogram 
found a normal LV cavity size and normal systolic function; 
mild to moderate aortic insufficiency; trace mitral 
regurgitation; and no evidence of intracardiac masses, 
thrombi, or pericardial effusion.  Echocardiograms performed 
in March and July 1999 revealed normal LV systolic function.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a hearing 
loss, it is initially noted that there is no evidence of a 
current hearing loss disability as defined by the applicable 
VA laws and regulations.  Nor is there evidence of such a 
disability in service.  Therefore, the veteran has failed to 
present evidence of a well grounded claim for a hearing loss.

In regard to the claim for service connection for a stomach 
condition, the evidence shows that the veteran has been 
diagnosed with GERD; thus, the existence of a current 
disability has been established.  The evidence also shows 
that he had complaints of stomach pain in service, which was 
diagnosed as acute gastroenteritis.  However, there is no 
evidence to suggest that the acute stomach complaints in 
service resulted in the development of a chronic condition.  
The objective evidence, which shows no complaints between 
June 1994 and May 1995 (the date of his discharge from 
service) and which includes a normal VA examination performed 
in June 1995, argues against a finding of chronicity in this 
case.  Nor is there is any objective evidence suggesting a 
link between the currently diagnosed GERD and the acute 
symptoms noted in service.  While the veteran has asserted 
that he suffers from a chronic stomach condition which had 
its onset in service, he is not competent, as a layperson, to 
render such a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claim for a stomach condition could still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, supra.  The evidence does show 
that the veteran was seen for a condition in service (acute 
gastroenteritis); however, there is no evidence of continuity 
of symptomatology, namely, his stomach complaints.  There was 
no evidence offered which in any way related his current GERD 
to his service.  Therefore, it is found that the veteran's 
claim for a stomach condition is not well grounded.

Finally, the objective evidence showed that the veteran was 
diagnosed with mild to moderate aortic insufficiency and a 
trace of mitral regurgitation following the use of Phen-Fen, 
thus suggesting the presence of a current disorder.  However, 
there is no objective indication of the presence of a heart 
disorder in service, nor is there any evidence relating his 
current condition to his period of service.  Thus, his claim 
for service connection for a heart condition is not well 
grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a hearing loss is denied.

Service connection for a stomach condition is denied.


Service connection for a heart condition is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

